 In the Matter of BETHLEHEM STEEL COMPANY, SHIPBUILDING DIVISION,AND BETHLEHEM-SPARROWS POINT SHIPYARD, INC.andINDUSTRIALUNION OF MARINE & SHIPBUILDING WORKERS OF AMERICA, CIOCase No. 4-CA-15.Decided April 12, 1950DECISIONANDORDEROn May 9, 1949, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged and were engaging in certain unfair laborpractices and recommending that theycease anddesist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The TrialExaminer also recom-mended that the complaint be dismissed insofar as it alleged that theRespondents had engaged in certain other unfair labor practices.Thereafter, the Respondents and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.The Union alsofiled exceptions.All parties participated in oral argument before theBoard.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following excepti,Qns,modifications, and additions :1.The basic question in this case is whether the Respondents vio-latedSection 8(a)O of the Act by insisting, as a condition ofexecuting any contract, that the Unionagree to aclause which per-mitted a union steward to be present at the initial adjustment ofgrievances by foremen, only if the aggrieved employee so elected.The extent of the Union's right to attend the adjustment of employeegrievancesby foremen has been the subject of long-standing disputebetween the parties and was the soleremainingunresolvedissue in89 NLRB No. 33.341 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 1947 contract negotiations.The particular proposal of the Re-spondents,l around which the instant controversy centers, reads asfollows :Any matter which in the opinion of the Union or any Employeeat any yard requires adjustment may be taken up by such Em-ployee,with or withoutthe steward of the Union for the de-partment in which such Employee works, as suchEmployee shallelect,with the foreman of such department and, if it shall not besatisfactorily disposed of by the foreman, it may then be takenup as a grievance in the manner hereinafter set forth. (Emphasisadded.) 2Throughout the negotiations the Union strenuously objected to thisproposal on the ground that it curtailed its statutory right to attendthe adjustment of grievances.However, because the Respondentswould not conclude an agreement without this provision, the Unionsigned the contract containing the disputed clause on or about Novem-ber 10, 1947, with the understanding that it would seek a determinationof its rights by the Board. This it had a right to do.The Trial Examiner found that the second proviso to Section 9 (a) ofthe Act guaranteed the Union, as the bargaining representative, theright to be present at the adjustment of employee grievances by anyrepresentative of management, including the foreman.As the clausein question required the Union to forego this statutory right, theTrial Examiner concluded that the Respondents' insistence thereon,though in good faith, as a condition of consummating agreement, con-stituted as a matter of law a refusal to bargain within the meaningof Section 8 (a) (5) of the Act and interference, restraint, and coer-cion, within the meaning of Section 8 (a) (1) of the Act.We agreewith these conclusions.It is well settled that an employer violatesthe Act by imposing terms of agreement that are in derogation of thebargaining representative's rights under the Act.'The Respondents deny that they failed to fulfill their statutory bar-gaining obligation.They contend, in substance, that (a) the dis-puted clause does not deprive the Union of its rights under Section'The Trial Examiner erroneously indicated in his Intermediate Report that the 1947agreementadvanced by one more supervisory step the adjustment of grievanceswithout1he Union's presence.It appears that the 1946 agreement provided for the initial sub-mission of grievances to the foreman by the "Employee and/or the steward of the Union."2 Then follows an elaborate procedure for the presentation by the Union of grievancesnot satisfactorily disposed of by foremen.See for example,McQuay-NorrisManufacturing Company v.N. L. R. B.,116 F. 2d748 (C A. 7),certiorari denied 313 U. S. 565(requiring the bargaining representative toaccept a members-only clause);N. L. R. B. v. J. H. Allison&Co., 165 F. 2d 766 (C. A. 6),certiorari denied,335 U. S.814 (insistence on reserving the right to grant merit.increasesunilaterally). BETHLEHEM STEEL COMPANY3439 (a) ; (b) nothing in the Act prohibits them from demanding in goodfaith an agreement containing this provision; and (c) at any rate, itwould not effectuate the policies of the Act to require that the Unionbe given an opportunity to be present at the initial adjustment ofgrievances by foremen.Section 9 (a) of the Act provides that :Representatives designated or selected for the purposes of col-lective bargaining by the majority of the employees in a unit ap-propriate for such purposes, 'shall be the exclusive representativesof all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment :Provided,That anyindividual employee or a group of employees shall have the rightat any time to present grievances to their employer and to havesuch grievances adjusted, without the intervention of the bargain-ing representative, as long as the adjustment is not inconsistentwith the terms of a collective bargaining contract or agreementthen in effect :Provided further,That the bargaining representa-tive has been given opportunity to be present at such adjustment.Thus, in explicit language, the second proviso to Section 9 (a)guarantees to the bargaining representative an opportunity to be pres-ent at the adjustment of grievances.Clearly, the Act does not limitthis right to the adjustment of grievances by any particular man-agerial representative; nor is there any evidence in legislative historythat any such limitation was contemplated.4Manifestly, the clause in question entitles the Union to attend theadjustment of grievances by foremenonlyif the aggrieved employeeso elects.This has been the parties' consistent .interpretation andunderstanding of this clause.Indeed, it is the Respondents' persistentrefusal to recognize the Union's unqualifiedrightto be present at theadjustment of grievances by foremen that precipitated this proceed-ing.5We must therefore find, contrary to the Respondents' conten-tion, that the disputed clause, representing as it does the Respondents'4 Cf.N. L. R. B. v.Corsicana Cotton Mills,178 F.2d 344(C. A. 5), August16, 1949,where the court in acontemptproceeding,requiredthe employer,as part of his duty tobargain imposed by its decreeissued in a prior enforcement proceeding,to acknowledgein any agreementreached theunion's right to be present at the adjustment of grievances,without any limitation.At one point in theIntermediateReport, theTrial Examiner inadvertently indicated,contrarytohis otherfindings, that the majority representative was entitled to bepresent at all grievance adjustmentsexcept thosewhich areconsistent with the termsof the collectiveagreement.We find that the second proviso to Section 9 (a) does notcontainsuch a qualification.8 See,for example,the instances where foremen adjusted grievances without afford-ing the Union an opportunity to be present,discussedinfra. 344DECISIONS bF NATIONAL LABOR RELATIONS BOARDunequivocal position throughout the 1947 contract negotiations andthereafter, in fact circumscribes the Union's statutory right and cannotbe reconciled with the plain language of the second proviso to Section9 (a).sThe Respondents contend, nevertheless, that the Act does not pro-hibit them from demanding in good faith an agreement containingthe disputed clause.In effect, they argue, first, that this clause doesnot derogate from the Union's exclusive representative status whichonly relates to collective bargaining concerning rates of -pay, wages,hours of employment, and other conditions of employment, but notto the adjustment of grievances; and, secondly, that a grievance pro-cedure and a reasonable definition of grievances for such purposesare proper matters for collective bargaining.The short answer to the first argument is that, whatever may bethe majority representative's authority with respect to theadjustmentof grievances, a question not now before us, the fact is that the dis-puted clause limits the right secured to the Union as the bargainingrepresentativeto attendthe adjustment.Grievances are usually morethan mere personal dissatisfactions or complaints of employees andtheir adjustment frequently involves the interpretation and applica-tion of the terms of a contract or otherwise affects the terms and con-ditions of employment not covered, by a contract.7For this reason,these matters are unquestionably the concern of the bargaining repre-sentative.Congress, in enacting the provisos to Section 9 (a), must have rec-ognized the bargaining representative's interest in the administrationeAlthough the Trial Examiner is literally inaccurate in stating that the disputedclause,contrary to Section 9 (a) "foreclosed"the Union from being present at theadjustment of grievances,it is nevertheless clear that this clause derogates from theUnion's right under Section 9 (a).'As one writer observed,"Grievances may relate to the establishment of new ratesand the adjustment of old;to rulings on seniority,layoffs, and rehires;to dischargesand other disciplinary measures;tomerit-increases,transfers,promotions;to the oper-ation of an incentive system and countless other measures.Whether they are cast inthe form of an interpretation of the agreement or not,any adjustments made of thesequestions affect the whole plant.The rulings tend to become precedents and mayeventually constitute a body of industrial common law supplementing the formal agree-.ment."Cox, Some Aspects of the Labor Management Relations Act, 61 Harv. L. Rev.274, 320.See also,Elgin,Joliet and Eastern Railway v. Burley,325 U. S. 711, 737, 'N. 35,.Where the Supreme Court,referring to the impact the adjustment of employee grievanceshas on the unit as a whole,said : "To leave settlements in such cases ultimately to theseveral choices of the members,each according to his own desire without regard to theeffect upon the collective interest,would mean that each affected worker would havethe right to choose his own terms and to determine the meaning and effect of the collec-tive' agreement for himself.Necessarily,the carrier would be free to join with him indoing so and thus to bargain with each employee for whatever terms its economic power,pitted against his own, might induce him to accept.To give the collective agent powertomake the agreement,but to exclude it from any voice in its interpretation wouldgo far toward destroying its uniform application." BETHLEHEM STEEL COMPANY345not only did Congress require that the adjustment. conform with theterms of the collective agreement, but also expressly provided in thesecond provisos that the bargaining representative be given an op-portunity to attend the adjustment. Indeed, in Section 8 (d) it alsodefined the collective-bargaining obligation of employers and majorityrepresentatives to include the duty "to meet at reasonable times andconfer in good faith, with respect to . . . any question arising" undertheir agreement.Plainly, this obligation contemplates bargainingon questions concerning the interpretation and application of the termsof an existing agreement, which usually arise in connection with thesettlement of grievances.Equally without merit is the Respondents' second argument that,because a grievance procedure is a bargainable matter, it was not un-lawful for them to insist that the Union relinquish its statutory rightto attend grievance adjustments by foremen.True, a grievance pro-cedure is bargainable, but it does not therefore follow that the Re-spondents were privileged to exercise control over the Union's statu-tory right to attend grievance adjustments by withholding agreement,even in good faith, unless the Union waived this right.8Nor do weThe House version of Section 9(a)did not include any requirement that the bar.gaining representative be given an opportunity to be present at the adjustment ofgrievances(See H. It.3020,80th Cong.,1st Sess. p. 28).This requirement was includedin the Senate Bill(S. 1126, 80th Cong., 1st Sess.,p. 19) and was retained in the Con-ference Agreement (H. Conf. Rep. 80th Cong., 1st Sess., p. 46).The House Bill, which contained only the first proviso,permitting employers to adjustemployee grievances without the intervention of the bargaining representative so longas the adjustment was consistent with the collective agreement,was sharply criticizedin the House debates as follows :To grant individual employees or minority groups of employees the right to pre-sent and settle grievances which relate to wages, hours, and conditions of employ-ment without permitting the representative of the majority of the employees toparticipate in the conference and join in any adjustment is to undermine the veryfoundations of the Act.To create rivalry, dissension,suspicion,and friction amongemployees,to permitemployersto playoff one group of employees against another,to confuse the employees would completely undermine the collective-bargaining rep-resentative and would be disastrous.(93 Daily Cong.Rec. 3702 April 17, 1947.)9The present case is distinguishable from the court decision inHughes Tool Co. V.N. L. R. B.,147 F. 2d 69(C. A. 5) and the Board decision inShell Oil Company,77 NLRB1306,upon which the Respondents rely. In theHughes Toolcase, the court,by way ofdictum,saw no impropriety in the union'svoluntarywaiver of the right to be present atthe adjustment of grievances by a foreman.In theShellcase, the Board held that thecompanies,which had reached agreement with the union on all other substantive termsand conditions of employment,did not violate Section 8 (5) of the originalAct byinsistingin good faith that the union agree to waive its right to strike and respect picket lines forthe duration of the contract.Since the statutory purpose to substitute the practice andprocedure of collective bargaining for industrial strife was achieved by the parties'agree-ment on all the substantive terms and conditions of employment, it was by the same tokenconsonant with this salutary objective for the companies to demand,as part of the bargain,that the union refrain from striking and respecting picket lines for the duration of thecontract.In the present case, however,the Union's statutory right to be given an opportunity tobe present at the adjustment of grievances by foremen is a recognition of the Union's con-tinued interest, as the bargaining representative,in the proper administration,interpreta-tion, and application of the terms of its contract,as well as in the other terms and con- 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDperceive any statutory policy that will be served by recognizing suchcontrol in the Employer.The Respondents minimize the importance of the Union's right tobe present at the initial settlement of grievances byforemen,char-acterizing this transaction.as merely a "preliminary detail of thegrievance procedure."However, as the Respondents' foremen haveauthority under the disputed clause to settle grievances, and such settle-ments are final, absent any appeal by the interested employee or theUnion,10 it is clear that the initial settlements by foremen are "adjust-ments" of grievances within the meaning of the second proviso inSection 9 (a).The entirely different question of the right of theUnion to be present at purported adjustments of grievances by minorsupervisors who have no authority under the contract to dispose ofgrievances,1' is not here presented, and we do not pass on that question.Finally, the Respondents contend that to require that the majorityrepresentative be given an opportunity to be present at the initialadjustment of grievances by the foremen would not effectuate the poli-cies of the Act because such a requirement would interfere with theefficiency of plant operations.They assume that compliance withsuch a requirement will necessitate calling the union steward from hiswork whenever a grievance, however trivial, arises and that the opera-tion of rules or orders of management will have to be suspended untilthe grievance is adjusted.Apparently, the Respondents are nottroubled by similar considerations where, as the disputed clause per-mits, the aggrieved employee requests the presence of his steward.However, apart from the fact that it is questionable whether thedire results predicted by the Respondents necessarily follow from therecognition of the Union's right to attend grievance adjustments byforemen, it is clear that the explicit language of the Act is the bestditions of employment affecting the whole plant.Thus, unlike the rights involved InShell Oil,there is no legislative policy to be served by permitting the Respondents to insist,as a condition of concluding agreement,that the Union waive its right to be present at theadjustment of grievances by foremen.10Where the employee who institutes the grievance is satisfied with the foreman's initialdecision,it is very doubtful whether the disputed clause gives the Union any effective rightto appeal from such decision.The disputed clause appears to limit the Union's right to-appeal to the subsequent steps in the grievance procedure only where the grievance wasnot "satisfactorily disposed of by the foreman."In any event, there is no contractualprovision requiring notice to the Union of initial adjustments by the foremen before theexpiration of the time limit on such appeals prescribed in Section 3 of Article XIX of the1947 contract.Thus,it appears that, in practice,the initial adjustment by the foremanmay well become final before the Union learns about the grievance.11The record in this case indicatesthatthe Respondents employ assistant foremen, lead-men, and snappers,who stand below foremen in the managerial hierarchy.The recordshows, also, that the foremen,in addition to their authority to adjust grievances,have thefollowing responsibilities:To determine whether a particular job warrants the payment ofextra compensation for dirty work, to grant leaves of absence,to discipline employees, toassign overtime work,to hire employees and lay them off, to determine lighting conditions.and safety precautions on a job, and to select the tools to be used for a particular task. BETHLEHEM STEEL COMPANY347evidence of what Congress believed would effectuate its purposes.Sec-tion 9 (a) secures to the bargaining representative the right to attendthe adjustment of grievances without qualification and it is not withinour province to restrict it.12Moreover, as indicated above, legislativehistory and the entire statutory bargaining scheme disclose that thesecond proviso to Section 9 (a) was inserted at least in recognition ofthe bargaining representative's interest in administering its contract 13In these circumstances, to permit the Respondents to exclude theUnion from attending the adjustment of grievances by foremen woulddefeat-the purposes of the Act.Furthermore, we have no reason to doubt that the parties will beable to work out procedures whereby the Union's right to be presentat the adjustment of grievances by foremen could be accommodatedto the needs of plant efficiency, by providing, for example, specifiedtimes for the adjustment of grievances.In conclusion, we find, as did the Trial Examiner, that the Respond-ents, by insisting on the Union's acceptance of the disputed clause asa condition of executing any contract, violated Section 8 (a) (5) and(1) of the Act.2.The complaint alleges that after the execution of the 1947 agree-ment, the Respondents violated Section 8 (a) (1) and (5) of the Actby adjusting grievances of employees without giving the Union anopportunity to be present.We agree with the Trial Examiner thatthe Respondents adjusted the grievances of. George Elliott and ClydeCupp without affording the Union an opportunity to be present asrequired by Section 9 (a) of the Act.However, we cannot agreewith the Trial Examiner that such conduct was isolated, and we find,therefore, that it was violative of Section 8 (a) (1) and (5) of theAct.We also agree with the Trial Examiner that the case of L. M.Koontz did not involve the adjustment of grievances and that theevidence with respect to the case of 'Ashton Marsh is too fragmentaryto support a finding that the conversation between him and his fore-man constituted the adjustment of a grievance.However, we do not.agree with the Trial Examiner that the cases of Edward Bready andLeroy Kearney did not involve the adjustment of grievances and12 Cf.Colgate-Palmolive-Peet Co. v. N. L. R. B.,338 U. S. 355 ; seeN. L. if. B. v. TheBossManufacturingCo., 118 P. 2d 187 (C. A. 7), where an employer was held in contempt of acourt decreerequiring him to bargain with a union where, among other things, he rejected.a union'sproposal that he recognize and deal with shop stewards in the adjustment ofgrievances on the ground that the shop stewards would interfere with the foremen's duties.13 It is not without significance that Congress included foremen among the employer'srepresentatives whose independence it sought to preserve by making it an unfair laborpracticein Section 8 (b) (1) (B) for a labor organization or its agents "to restrain orcoerce...an employer in the selection of his representatives for the purposes of collectivebargainingor the adjustment of grievances." (93 Daily Cong. Rec. 3953 (April 23, 1947),4266(April 28, 1947).) 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat therefore it was not necessary to give the Union an opportunityto attend.Bready was 'given the choice by his foreman of accepting re-classification with a reduction in pay or transferring to another yard.When pressed by his foreman for a decision, he said that the Unionwas going to handle the matter for him. The foreman, however,insisted on an immediate answer by $ready, whereupon he elected toaccept the. reclassification.We construe Bready's reference to inter-vention by the Union as tantamount to a statement that Bready wasaggrieved by the choice given him, and that he wished to have theUnion represent him in the adjustment of this grievance.When,under his foreman's pressure, he accepted one of the alternatives of-fered him, his grievance concerning the choice offered him was at thatpoint disposed of or "adjusted."Accordingly, we find that the fore-man's failure to afford the Union an opportunity to be present at thetime Bready's grievance was adjusted and to handle the grievance forBready as he requested, was violative of Section 8 (a) (1) and (5)of the Act.14Kearney, an hourly paid employee, was ordered by his leadman toremove some pipe from a ship.Kearney protested the order becauseitwas an incentive job and asked for his shop steward.The leadmanrejected both his protest and his request for the presence of thesteward.Kearney then appealed to the foreman from the leadman'sorder on the ground that his assignment called for incentive pay.Healso asked the foreman for the assistance of his shop steward.Boththe request for the steward and the protest of the work assignmentwere rejected by the foreman.The Trial Examiner found that, asthe foreman overruled Kearney's protest, the grievance was not ad-justed and therefore the Union was not entitled to be present underthe second proviso to Section 9 (a).We do not agree.We findnothing in the Act or its legislative history warranting an interpreta-tion of the term "adjustment" as used in the provisos to Section 9 (a)which would exclude from the meaning of that term the rejection ofa grievance.Accordingly, we find, contrary to the Trial Examiner,that Kearney's grievance was adjusted when the foreman overruledhis protest, and that the foreman's failure to give the Union an oppor-tunity to be present at such adjustment and to handle the grievancefor Kearney violated Section 8 (a) (1) and (5) of the Act.'-'14National Licorice Co. V. N. L. R. B.,309 U. S. 350, 360;N. L. R. B. V. Illinois TootWorks,153 F. 2d 811, 813-814(C. A. 7). It also appears that the foreman disregarded theterms of the disputed clause which entitled the aggrieved employee to invoke the assistanceof his union steward.16 See footnote 14,supra. BETHLEHEM STEEL COMPANY349The RemedyWe have found that the Respondents have violated the Act by insist-ing, as a condition of concluding agreement,that the Union forego itsstatutory right to be given an opportunity to be present at the initialadjustment of employee grievances by foremen.We have also foundthat on four separate occasions the Respondents'foremen, in violationof the Act, have actually adjusted grievances without affording theUnion an opportunity to attend and, on two of these occasions,to han-dle the grievances at the request of the aggrieved employees.We shalltherefore direct the Respondents to cease and desist from engaging inthe proscribed conduct and to cease giving effect to the clause in theircontract with the Union of November 10, 1947, or in any_ successorcontract,which permits the Respondents'foremen to adjust employeegrievances without affording the Union an opportunity to attend suchadjustment.We shall also order the Respondents to cease and desistfrom engaging in like or related conduct.ORDERUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Bethlehem SteelCompany, Shipbuilding Division,Bethlehem,Pennsylvania, andBethlehem-Sparrows Point Shipyard,Inc., Sparrows Point, Mary-land, their officers, agents,successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Industrial Union ofMarine & Shipbuilding Workers. of America, CIO, as theexclusiverepresentative of the Respondents'employees in the appropriate unitdescribed in the Intermediate Report, by insisting, as a condition ofexecuting a collective bargaining contract,that procedures be estab-lished permitting the adjustment of grievances of employees, withoutgiving the exclusive bargaining representative the opportunity to bepresent at such adjustment,including the initial adjustment by fore-men ;(b)Adjusting grievances of employees without giving the above-.named labor organization,as the exclusive bargaining representativeof the Respondents' employees in the appropriate unit, an opportunityto be present at such adjustments,including the initial adjustment ofgrievances by foremen ;(c)Engaging in any like or related acts which interfere with -theefforts of Industrial Union of Marine&ShipbuildingWorkers of 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, CIO, as the exclusive bargaining representative of the Re-spondents' employees in the appropriate unit, to bargain collectively,or which interfere with the right of such representative to be presentat the adjustment of grievances of their employees, including the ini-tial adjustment of grievances by foremen.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act:(a)Rescind the introductory paragraph of Section 1 of ArticleXIX of the November 10, 1947, contract with the above-named union,and any similar provision in any successor contract, insofar as it per-mits the Respondents' foremen to adjust grievances of employeeswithout giving the above-named union opportunity to be present atsuch adjustment;(b)Post at their shipyards included in the appropriate unit copiesof the notice attached hereto marked Appendix.l"Copies of suchnotice, to be furnished by the Regional Director for the Fourth Region,shall, after being duly signed by the Respondents' representatives, beposted by the Respondents immediately upon receipt thereof, andmaintained by them for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or covered byany other material;(c)Notify the Regional Director for the Fourth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply therewith.MEMBER STYLEStook no part in the consideration of the above Deci-sion and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT insist, as t condition of executing any contract withINDUSTRIALUNION OF MARINE & SHIP13UILDING WORKERS OFAMERICA, CIO, as the exclusive bargaining representative of ouremployees in the appropriate unit described below, that said labororganization agree to a provision permitting us to adjust griev-11 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A DECISION AND ORDER"thewords,"DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." BETHLEHEM STEEL COMPANY35.1antes with our employees without giving it an opportunity to bepresent at the adjustment, including the initial adjustment ofgrievancesby our foremen.WE WILL NOT adjust grievances with our employees in the appro-priate unit, without giving their above-named labor organizationthe opportunity to be present at the adjustment, including theinitial adjustment of grievances by our foremen.WE WILL NOT engage in any like or related acts which interferewith the efforts of INDUSTRIAL UNION OF MARINE&SHIPBUILDINGWORKERS OFAMERICA, CIO, as the exclusive representative of ouremployees in the appropriate unit, to bargain collectively, orwhich interfere with the right of said representative to be presentat the adjustment of grievances of our employees, including theinitial adjustment of such grievances by our foremen.WE WILL rescind the introductory paragraph of Section 1 ofArticleXIX of our contract dated November 10, 1947, withINDUSTRIAL UNION OF MARINE & SHIPBUILDING WORKERS OFAMERICA, CIO, and any similar provision in any successor con-tract, insofar as it permits our foremen to adjust grievances ofemployees without giving the Union opportunity to be present atsuch adjustment.The bargaining unit is: All production, maintenance, andstockroom employees of the. Respondents at our following ship-yards : Baltimore Yard, Baltimore, Maryland ; Boston Yard, EastBoston,Mass.; Brooklyn 27th Street Yard and Brooklyn 56thStreet Yard, Brooklyn, N. Y.; Hoboken Yard, Hoboken, N. J.;Quincy Yard, Quincy, Mass. ; Staten Island Yard, Mariners Har-bor, Staten Island, N. Y.; and Sparrows Point Yard, SparrowsPoint, Maryland, including sketchers at the Sparrows Point Yard,excluding, however, (1) at all such yards other than the QuincyYard, executives, salaried employees, and supervisors who do notwork with tools, foremen, assistant foremen, timekeepers (exceptemployees in the classification of "timekeepers and clerks" at theSparrows Point Yard), draftsmen, watchmen, employees of theengineering department (including technical employees in suchdepartment), janitors (except at the Staten Island Yard andHoboken Yard) and janitresses (except at the Boston Yard),office and clerical employees, working leaders and snappers whoare paid on a salary basis, and all'salaried technical employees;(2) at the Quincy Yard, all executives, general office, clerical, andsalaried employees; all supervisory employees (including foremen,assistantforemen, quartermen, and loading men) ; all plant pro-tection employees (including guards and fire fighters) ; all full 352DECISIONS OF NATIONAL -LABOR RELATIONS BOARDtime first-aid and safety employees, chauffeurs of company cars,rate setters, time-study men, timekeepers, piece-work counters, andtechnical engineers; (3) excluding also (a) truck drivers at theBrooklyn 27th Street Yard, the Brooklyn 56th Street Yard, andthe Staten Island Yard; (b) patternmakers and patternmakerapprentices at the Baltimore Yard, the Boston Yard, the Brooklyn56th Street Yard, the Hoboken Yard, and the Staten Island Yard;and (4) all other supervisory employees having authority, in theinterest of the Respondents, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward, or discipline other em-ployees, or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if in connectionwith the foregoing the exercise of such authority is not of a merelyroutine or clerical nature, but requires the use of independentjudgment.BETHLEHEM STEEL CO., SI-IIPBUILDINO DIVISION,Employer.BETHLEHEM-SPARROWS POINT SHIPYARD, INC.,Employer.By -------------------------------------------------(Representative)(Title)Dated ----------------By -------------------------------------------------(Representative)(Title)Dated ----------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMissHelen HumphreyandMr. Julius Topol,for the General Counsel.Cravath, Swaine & Moore, by Messrs. John H. MorseandT. F. Hilbert,of NewYork City, for the Respondents.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Union.STATEMENT OF THE CASE.Upon charges duly filed by Industrial Union of Marine and ShipbuildingWorkers of America, CIO, herein called the Union, the General Counsel of theBoard caused his complaint to be issued on June 29, 1948, against BethlehemSteel Company, Shipbuilding Division, Bethlehem, Pennsylvania, and Bethlehem-Sparrows Point Shipyard, Inc., Sparrows Point, Maryland, herein called theRespondents.The complaint alleged that the Respondents had engaged in unfairlabor practices within the meaning of Sections 8 (a) (1) and (5)' and 2 (6) and(7) of the National Labor Relations Act (61 Stat. 136). Copies of the com-.That is,8 (1) and(5) of the Act prior to its amendment in August 1947, and 8 (a)(1) and (5) of the Act,as amended. BETHLEHEM STEEL COMPANY353plaint and notice of hearing thereon were duly served upon the Respondents andthe Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondents: (1) have refused since May 7, 1947, to bargain with theUnion by insisting upon the inclusion in any collective bargaining contract withthe Union of a provision to the effect that any matter requiring adjustmentmight be taken up by the affected employee with the department foreman withor without the union steward, at the employee's election; and (2) since Novem-ber 10, 1947, have restrained and coerced their employees by refusing theUnion opportunity to be present at the adjustment of grievances by individualemployees.Thereafter the Respondents duly filed their answer denying thecommission of the alleged unfair labor practices.Pursuant to notice, a hearing was held at Philadelphia, Pennsylvania, onSeptember 28, 29, and 30, 1945, before Charles W. Schneider, Trial Examiner forthe Board.The General Counsel, the Respondents, and the Union were repre-sented by counsel and participated in the hearing.Full opportunity was affordedall parties to be heard, to examine and cross-examine witnesses, to introduceevidence, and to argue the issues upon the record.After the hearing the GeneralCounsel and the Respondents submitted briefs, which have been considered.Since the close of the hearing the parties have filed a written stipulation of factswhich is approved and ordered incorporated in the record.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF F ACT1.THE BUSINESS OF THE RESPONDENTSBethlehem Steel Company is a Pennsylvania corporation, having its mainoffice and principal place of business at Bethlehem, Pennsylvania. Its Ship-building Division is engaged in the work of constructing and repairing ships atthe following shipyards : Baltimore Yard, Key Highway, Baltimore, Maryland ;Boston Yard, East Boston, Massachusetts ; Brooklyn 27th Street Yard, Brooklyn,New York ; Brooklyn 56th Street Yard, Brooklyn, New York ; Hoboken Yard,Hoboken, New Jersey ; Quincy Yard, Quincy, Massachusetts ; and Staten IslandYard, Mariners Harbor, Staten Island, New York.During the calendar year 1946 the aggregate value of all materials used byBethlehem Steel . Company at its yards above mentioned was in excess of$10,000,000, of which more than 60 percent was delivered to said yards frompoints outside the respective States in which the yards are located.During thesame period the aggregate billings of Bethlehem for work done in these yardswere in excess of $50,000,000, more than 70 percent of which represented workon ships destined for use in interstate or foreign commerce or for the UnitedStates Government.Bethlehem-Sparrows Point Shipyard, Inc., is a Delaware corporation havingits office and place of business at Sparrows Point, Maryland, hereinafter referredto as the Sparrows Point Yard, where it is engaged in the construction of ships.During the calendar year 1946 the aggregate value of all materials used byBethlehem-Sparrows Point was in excess of $2,000,000, of which more than 70percent was delivered to the Sparrows Point Yard from points outside the StateofMaryland.During the same period the aggregate billings of Bethlehem-Sparrows Point for work done at said yard were in excess of $10,000,000, of which 354DECISIONSOF NATIONALLABOR RELATIONS BOARDmore than 90 percent represented work on ships destined for use in interstateor foreign commerce or for the United States Government.It isfound that the Respondents are engaged in commerce.-II.THE ORGANIZATIONINVOLVEDIndustrial Union of Marine and ShipbuildingWorkers ofAmerica,CIO, is alabor organization affiliatedwith theCongress of Industrial Organizations andadmitting to membership employees of the Respondents.III.THEUNFAIR LABOR PRACTICESA. The appropriate unitIt is conceded, and it is found, that the following employees constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production, maintenance, and stockroom employees of the Respondentsat all. the shipyards listed in Section I, above, including sketchers at theSparrows Point Yard, excluding, however, (1) at all such yards other thanthe Quincy Yard, executives, salaried employees, and supervisors who do notwork with tools, foremen, assistant foremen, timekeepers (except employeesin the classification of "Timekeepers and clerks" at the Sparrows Point Yard),draftsmen,watchmen, employees of the engineering department (includingtechnical employees in such department), janitors (except at the Staten IslandYard and the Hoboken Yard) and janitresses (except at the Boston Yard),office and clerical employees, working leaders and snappers who are paid on asalary basis, and all salaried technical employees; (2) at the Quincy Yard, allexecutives, general office, clerical, and salaried employees;all supervisoryemployees (including foremen, assistant foremen, quartermen, and leading men) ;all plant protection employees (including guards and fire fighters) ; all fulltime first-aid and safety employees, chauffeurs of company cars, rate setters,time study men, timekeepers, piecework counters, and technical engineers; (3)excluding also (a) truck drivers at the Brooklyn 27th Street Yard, the Brooklyn56th Street Yard, and the Staten-Island Yard; (b) patternmakers and pattern-maker apprentices at the Baltimore Yard, the Boston Yard, the Brooklyn 56thStreet Yard, the Hoboken Yard, and the Staten Island Yard; and (4) all othersupervisory employees having authority, in the interest of the Respondents, tohire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, ordiscipline other employees, or responsibly to direct them, or to adjust theirgrievances or effectively to recommend such action, if in connection with theforegoing the exercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.B. The negotiationsThe Union has been certified by the Board as the exclusive bargaining repre-sentative of the employees in the appropriate unit.These certifications resultfrom separate elections held in each yard.At the Quincy Yard the election washeld in 1945.The other elections were held at various times between 1939 and1942.By agreement of the parties, and with various modifications made from.time to time by the parties, the units were consolidated into the single unitdescribed above. BETHLEHEM STEEL COMPANY355In June 1941 Bethlehem Steel Company and the Union entered into a collectivebargaining contract covering the Hoboken Yard.On September 18, 1942, thiscontract was succeeded by-the first comprehensive agreement between the Re-spondents and the Union covering the consolidated unit: Subsequent renewalcontracts were entered into in 1943, in 1946, and the latest one on November 10,1947.The present dispute arises out of the negotiations for the 1947 contract.On May 7, 1947, in accordance with the termination provisions of the 1946agreement, the Union notified the Respondents of its desire to negotiate the 1947contract.Negotiations between the parties began on May 22, 1947, at which timethe Union presented written proposals covering those portions of the existingagreement which the Union desired to change. Those proposals were there-after, on May 29 and June 3, supplemented further by requests on the part ofthe Union for additional modifications.At a negotiating session on June 10, 1947, the Respondents submitted to theUnion a complete form of collective bargaining agreement which they were willingto sign.The terms of this proposed agreement differed in various particularsfrom the terms which the Union desired.The 1946 contract expired on June 23, 1947.Negotiations having failed toproduce agreement by that date, the Union went on strike on June 25. Thatstrike continued until November 10, 1947, when the parties signed the 1947contract, which was in effect at the time of hearing.During the period from June 1 to November 10, 1947, the parties met andnegotiated at frequent intervals. In all some 40 to 45 meetings were held duringthat time, some attended by representatives of the Federal Mediation and Con-ciliation Service.The instant case arises out of one of the proposals made bythe Respondents during these negotiations.The 1943 contract contained the following introductory clause in Section 1 ofArticle XIX, entitledAdjustment of Grievances:Section 1.Any matter which in the opinion of the Union or any Employeeat any Yard affected requires adjustment and which such Employee or thesteward of the Union for the department in which such Employee worksshall have been unable to adjust with his immediate superior in charge ofthe work on which he is engaged may be taken up by such Employee and/orsuch steward as a grievance in the manner hereinafter set forth.Article XIX then provided for various steps in the adjustment of grievances,beginning with discussions between the employee and/or the union steward onthe one side, and the department foreman on the other, and ending witharbitration.The interpretation of this introductory clause of Section 1 of Article XIXcaused some disagreement between the parties during the life of the 1943 con-tract; the Respondents' position being that there was no grievance, and conse-quently no occasion for union intervention, unless the affected employee wasunable to secure satisfactory adjustment of a matter with his immediate superior.The Union's position, to the contrary, was that any situation in which an employeeor the Union was dissatisfied constituted a grievance, and that the Union wasentitled to be present at any discussion of the matter between the affected em-ployee and his superior.This disagreement ultimately reached an arbitrator2 Excepting,of course,the Quincy Yard, which was not added until 1945.889227-51-vol. 8 9-2 4 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the contract who held, in substance, that Section 1 permitted adjustmentby an employee and hisimmediate superiorwithout the intervention of a stew-ard, but that in the event of union dissatisfaction with the adjustment, or offailure of adjustment, the Union was entitled to be heard on the issue. Thedecision thus seems to have contemplated that the Union be notified of any ad-justment between the employee and his immediate superior, in order to beenabled to determine whether it had a grievance.During the negotiations for the 1946 contract numerous proposals for modifi-cation of Article XIX were presented.The Union's position with respect toSection 1 in those negotiations was that the Union should have the right toparticipate in the adjustment of all grievances at all stages, including the stageof adjustment with the immediate superior.This dispute, one of many involvedin those negotiations, was submitted to the Shipbuilding Commission of theNational War Labor Board which resolved it in much the same fashion as thearbitrator.The Directive of the Shipbuilding Commission provided for theincorporation in the 1946 contract of an introductory paragraph to Section 1substantially in the language of the 1943 agreement.'However, the Section ofArticleXIX ultimately adopted by the parties and incorporated in the 1946contract, varied from this Directive-for what reason, under what circumstances,or to what intended effect is not clear.The Section 1 in the 1946 contract, sofar as here relevant, read as followsSection 1.Any matter which in the opinion of the Union or any Employeeat any Yard requires adjustment may be taken up by such Employee and/orthe steward of the Union for the department in which such Employee workswith the foreman of such department and, if it shall not be satisfactorily dis-posed of by the foreman, it may then be taken up as a grievance in themanner hereinafter set forth.In the counterproposal which the Respondents submitted to the Union on June10, 1947, the Respondents proposed that Section 1 of Article XIX be revised toread as follows :3The opinion of the Commission stated the following on this issue :The previous contract provided that grievances taken up in Step 1 of the procedureshall involve only matters that the employeeorthe steward have been unable to adjustwith the immediate supervisor.The Union proposed that this first effort at adjustmentbe made by the employeeandthe steward.Such a provision would certainly precludean employee from taking a case to Step 1 until adjustment had been attempted by thesteward.Thus a worker who was not in good standing with the steward might findhimself precluded from use of the grievance machinery by refusal of the steward to seekadjustment.The proposed provision might even be interpreted to preclude the em-ployee from discussing a "matter" with his supervisor except in the presence of asteward.Such a provision, in the writer's [William H. McPherson, Chairman]opinion would be impracticable and might lead to endless dispute. It might be ques-tioned, for example, whether an employee could ask for any additional supplies orequipment until the steward had been called away from his work to listen in.A closeand effective working relationship between employee and supervisor might becomeimpossible.It is the writer's view that a "matter" does not become a "grievance" until a requesthas been denied by an immediate supervisor.That view is incorporated in the languageof the previous agreement, and is retained by the Commission's action.The Unionstill has full recourse, since the denial of a proper adjustment or the granting of onecan be taken up by the Union and carried through the grievahce procedure without anyconcurrence of the employee affected.The Commission has therefore modified theprevious provision only to make it clear that adjustment of the original "matter" maybe sought jointly by the employee and the steward. BETHLEHEM STEELCOMPANY357Section 1.Any matter which in the opinion of the Union or any Employeeat any Yard requires adjustment may be taken up by such Employee, withor without the steward of the Union for the department in which suchEmployee works, as such Employee shall elect, with the foreman of suchdepartment and, if it shall not be satisfactorily disposed of by the foreman,itmay then be taken up as a grievance in the manner hereinafter set forth.This provision, it will be noted, advanced by one more supervisory step theadjustment permitted without the intervention of the Union.The prior con-tracts, as interpreted by the arbitrator and the Shipbuilding Commission, per-mitted the adjustment providing it was made by the employee'simmediate super-visor,who in many cases would be a leading man or other minor supervisor. Theproposed revision, however, authorized the adjustment without the Union, evenup to the stage of settlement with the foreman.The Union objected to the proposed revision. The matter was discussed, but'not thoroughly, at a meeting around September 30, 1947; and at length duringseveral meetings on and after November 1, 1947. The Union's position was thatthe revision was not a compliance with the law. At the November 1 meetingthe Union proposed the following clause as a compromise :Any matter which in the opinion of the Union or any Employee at anyYard requires adjustment which shall not be satisfactorily disposed of bythe foremah, may then be taken up as a grievance in the manner hereinafterset forth.The Respondents, however, declined to accede to this proposal, stating thatany contract which they signed would have to include their.proposed Section 1of Article XIX.The principal reasons for the revision urged by the Respondents during thenegotiations appear to have been: (1) that a "matter" did not become a "griev-ance" until the affected employee was unable to adjust it to his satisfaction withhis foreman; and (2) that Section 9 of the Wagner Act, as amended by the Taft-Hartley Act, permitted such adjustment without the intervention of the Union.On the other hand, the Union contended that it was entitled to be present at thediscussion of any "matter" between an employee and his supervisor. It is thusseen that the position of neither party, apparently, was in accord with the deci-sion of the arbitrator and the Shipbuilding Commission.By November 4, 1947, the parties had arrived at agreement on all other dis-puted matters involved in the negotiations.The Union then stated that it wouldaccept the contract, including Section 1 of Article XIX as proposed by the Re-spondents, but upon the understanding, however, that it was not waiving itswas done.The instant case arises from that charge.C. Conclusions as to the legality of the Respondents' proposalThe General Counsel and the Union contend that the Respondents' insistenceupon the inclusion in the contract of their proposed revision of Section 1 consti-tuted a refusal to bargain for two reasons: (1) because the insistence uponsuch a clause was in derogation of the majority status of the Union, and an un-fair labor practice as a matter of law, irrespective of thebona fidesof theRespondents' motives; and (2) that, in any event, the Respondents did not bar-gain in good faith on the proposal.Without reciting in detail the facts and argu- 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDments upon which the latter assertion is based, or those of the Respondents inrefutation of it, suffice to say that, in my judgment, the evidence does not estab-lish the contention. I cannot conclude, on the-basis of the record, that the Re-spondents sought to avoid agreement with the Union on any issue. It appearsto me that the position which they took with respect to Section 1 of Article XIXwas taken in the good faith belief that they could legally bargain for theirproposal.That leaves for consideration the question whether the insistenceupon the clause was a refusal to bargain as a matter of law, that is, that theresult desired by the Respondents was in contravention of the statute and hencenot negotiable.1Section 9 (a) of the statute provides that a designated representative shall bethe exclusive representative of all employees in the appropriate unitfor the purpose of collective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment[Emphasis sup-plied] :Provided,That any individual employee or a group of employees shallhave the right at any time to present grievances to their employer and tohave such grievances adjusted, without the intervention of the bargainingrepresentative, as long as the adjustment is not inconsistent with the termsof a collective bargaining contract or agreement then in effect:Providedfurther,That the bargaining representative has been given opportunity to bepresent at such adjustment.The extent of the duty to bargain collectively is defined in Section 8 (d) of thestatute.So far as important here, that definition is as follows :For the purposes of this section, to bargain collectively is the performanceof the mutual obligation of the employer and the representative of theemployees to meet at reasonable times, and confer in good faithwith respectto wages, hours, and other terms and conditions of employment,or the nego-tiation of an agreement, or any question arising thereunder, and the execu-tion of a written contract incorporating any agreement reached if requestedby either party, but such obligation does not compel either party to agree toa proposal or require the making of a concession. . .[Emphasis supplidd.]It thus appears from the emphasized portions of the two sections above quotedthat, except insofar as its status is modified by the proviso to Section 9 (a) amajority representative is theexclusiverepresentative ofallemployees in theappropriate unit with respect toall terms and conditions of employment. .Section 9 (a) does, however, as did its predecessor Section 9 (a) of the WagnerAct,modify the representative's authority in certain particulars. It preservesto individual employees, under certain limited conditions, the right topresentgrievances to their employers and to have them adjusted.. The conditions are :(1) that if an adjustment is made, the majority representative must have beengiven opportunity to be present; and (2) that the adjustment must not be incon-sistent with the terms of an existing collective agreement.But for the provisosto Section 9 (a), the authority of the collective representative topresentand toadjustallmatters, including grievances of individual employees where the mat-ters affect conditions of employment, would seem to have been unlimited.But, asconfined by the proviso, that authority has been modified, and the representativemay properly be excluded where an individual or group of employees merelypresenttheir grievances to their employer.The line of demarcation lies some- BETHLEHEMSTEEL COMPANY359where between presentation and adjustment.Where the latter is involved thestatute requires opportunity for the presence of the representative, irrespectiveof the desires of the individual employee or the employer ; where only presenta-tion is involved, the representative's presence is not compelled.In determining, then, when a union has a right to be present during the dis-cussion of any matter between an individual employee and the employer, or theemployer's authorized representative, the first question to be determined iswhether the subject of discussion is a term or condition of employment. If it is,the Union is entitled to be presentunless(1) the matter is a grievance,and (2)the discussion does not include an adjustment,and (3)the adjustment is not in-consistent with the terms of the collective agreement. It is thus seen that the lim-itations on the authority of the representative are themselves qualified.For es-:ample, if the matter involves conditions of employment but is not a grievance, therepresentative must, and apparently no individual employee is entitled to, beheard and to negotiate at all stages of a dispute. Further, even if it is a griev-ance, the individual employee and the employer may not adjust it without per-mitting the collective representative to be heard.And, finally, even an adjustmentunder such circumstances may not be made if it is inconsistent with the collective.agreement.2While the statute itself does not define what a grievance is, the term has beendefined several times by the courts.The Supreme Court in construing provisionsunder the Railway Labor Act for the settlement of disputes has found grievancesto relate,...either to the meaning or proper application of a particular [con-tractual] provision with reference to a specific situation or to an omittedcase.In the latter event the claim is founded upon some incident of theemployment relation, or asserted one, independent of those covered by thecollective agreement, e. g., claims on account of personal injuries. In eithercase the claim is to rights accrued, not merely to have new ones created forthe future.(Elgin v. Burley,325 U. S. 711, 723.)In distinguishing between grievances and "disputes concerning rates of pay,rules or working conditions," the Court said :In general, the difference is between what are regarded traditionally as themajor and minor disputes of the railway labor world.' The former presentthe large issues about which strikes ordinarily arise with the consequentinterruptions of traffic the Act sought to avoid. Because they more often in-volve those consequences and because they seek to create rather than to en-force contractual rights, they have been left for settlement entirely to theprocesses of non-compulsory adjustment..The so-called minor disputes on the other hand, involving grievances,affect the smaller differences which inevitably appear to the carrying out ofmajor agreements and policies or arise incidentally in the course of anemployment.They represent specific maladjustments of a detailed or in-dividual quality.The. Court of Appeals for the Fifth Circuit had earlier come to substantially thesame conclusion with respect to the question as to what constituted "grievances"under Section 9 (a) of the Wagner Act.Hughes Tool Co. v. N. L. R. B.,147 F.2d 69, 72 (C. A. 5). The Court said : 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD...it is plain that collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of the employment whichwill fix for the future the rules of employment for everyone in the unit, isdistinguished from "grievances," which are usually the claims of individualsor small groups that their rights under the collective bargaining have notbeen respected.'It is to be assumed that in reversing Section 9 (a) of the Wagner Act, Congressadopted in the Taft-Hartley Act the definition of the term "grievances" alreadyjudically established.3Having now determined how a "grievance" is defined (though not as yet whatit is), and under what general circumstances a bargaining representative isentitled to be heard respecting it, the next question that arises is whetherthe contract clause proposed by the Respondents circumscribed the status of theUnion in derogation of its representative rights.It seems wise at this point to define exactly the issue between the parties.The question is not whether the Union had, under the proposed clause, theexclusiveright to be present at the discussion, or to be notified before adjust-ment of grievancesin the formal steps of the grievance procedurewhich, as Iunderstand the decision, was viewed by the Court as the substantial issue in theHughes Toolcase.Nor is the issue the one which confronted the Supreme Courtin theElgincase ; namely, whether the representative has theexclusiverightto adjust grievances, to the exclusion of the individual employee.Theissue is,as I understand it, solely the question of the Union's right tobe presentat theadjustment of grievancesbeforethey have reached the stage of steps in the for-mal grievance procedure.Concededly, the Respondent's proposed clause denied the Union the opportu-nity to be present asa matter of absolute rightin the disposition of "any matter"between the individual employee and the foreman before Step I in the griev-ance procedure. It did not forbid the presence of the Union in such discussions.As I interpret the proposal, on its face it purported to leave to the individualemployee the choice as to whether the Union should be there or not.'The phrase "any matter" is not limited to grievances. It includes any sub-ject.It does not exclude the setting up of new terms and conditions of em-ployment, substantive changes in hours of work and in rates of pay. Inshort, literally construed, the phrase would authorize disposition on an indi-vidual basis of all subjects of collective bargaining properly allocable to themajority representative.That such a result would be in violation of the statutecan scarcely be questioned. Individual bargaining on collective matters woulddestroy the whole principle of majority representation.Such a construction,however, cannot be the one intended by the Respondents. In the first place,itwould be contrary to Section 1 of Article III of the contract in which theUnion is recognized as "the exclusive representative of all the Employer's em-ployees at the respective Yards for the purpose of collective bargaining in re-4 SeealsoN. L. R. B. v. North American Aviation,136 P. 2d 898 (C. A. 9) ;Ti-mlcenRoller BearingV.N. L. R. B.,161 F. 2d 949, 955-6 (C. A. 6) ; cf.Douds v. Local 1250,173F. 2d 764 (C. A. 2).6There issome evidence,however, that the clause was interpreted differently by at leasttwo foremen,in the casesof the Kearneyand Koontz incidents,advertedto hereinafter ;but whethersuch a construction was proper is doubtful.That those isolated incidents areto be construed as a definitive interpretation by the Respondents is also doubtful. BETHLEHEM STEEL COMPANY361spect to rates of pay, wages, hours of employment and other conditions of em-ployment."There is no extrinsic evidence suggesting that the RespondentsintendedSection 1 of Article XIX to modify Section 1 of Article III otherwisethan in respect to grievances.Under such circumstances I do not feel war-ranted inreading literally the phrase "any matter" as designed to permit un-restricted individual bargaining.This finding absolves the Respondents of anyintent to establish a system under which it could deal and bargainexclusivelywith individual employees to the total exclusion of the Union from the process.If, however, as applied to grievances, the Respondents' procedure has the effectof contracting the Union's representative and exclusive status beyond what ispermitted by Section 9 (a), even though the result is short of total displacementof the Union, the Respondents' action is nevertheless in derogation of thestatute, as a matter of law and irrespective of specific intent.If it did have this effect, the situation is not remedied by the grievance provi-sions permitting the Union to be heardafterthe adjustment of the individualmatter.A deprivation of the statutory right in the first instance is not cured byaffording subsequent opportunity to correct any injusticein the merits of theinitial disposition.4The Respondents assert a number of grounds in support of the legality of theirproposed clause.First, it is asserted, the disputed provision did not involve grievances, butmerely preliminary discussion with the foreman prior to the filing of a grievance.A grievance, the Respondents say, does not arise until the foreman has refusedor failed'to make a satisfactory adjustment informally. In support of this posi-tion the Respondents have filed With their brief, pursuant to.stipulation betweenthe parties, excerpts from numerous collective bargaining agreements on filewith the Bureau of Labor Statistics, as well as excerpts from writings of variousauthoritative writers on the subject of grievance procedures in general.Theseare designed to, and in my judgment do, demonstrate that the clause proposed bythe Respondents is not unusual in collective bargaining agreements and is to befound in a large number of contracts made by large international unions.' Thecontracts thus indicate that these particular unions have apparently not foundthe clause to be an onerous one.Were the question one of first impression on a debatable issue of statutoryconstruction on which I was free to weigh practice and custom in interpretingcongressional intent, these authorities would be weighty and persuasive. Customcannot, however, prevail against the plain language of the law.As has beenseen, the statute does not permit theadjustmentof grievances without notice tothe 'collective representative.The definition of "grievance" adopted by theSupreme Court in theElgincase and the Fifth Court of Appeals in theHughescase appears to me to apply to all complaints of individualized mistreatment inconditions of employment, arising out of contract, custom, or practice.No dis-tinction is made as between such complaints which have been negotiated withoutadjustment and those which have not. It is the basic dissatisfaction and itsexpression which constitute the grievance, not the failure to secure adjustment.'Among these unions are the following:United MineWorkersof America;United Steel-workers of America ; United Automobile,Aircraftand Agricultural Implement Workers ofAmerica, CIO;International Association of Machinists;International Die Sinkers Con-ference ; International Brotherhood of Electrical Workers ; International Ladies GarmentWorkers Union;International Brotherhood of Teamsters. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDThis view seems to be in accord with that of most of various writers in the field,quoted in the General Counsel's brief.`Thus construed, the Respondents' pro-posed clause foreclosed the Union from being present at the adjustment ofgrievances-a result contrary to Section 9 (a) of the Act.But, the Respondents say, to require the presence of the Union in all cases ofsuch character would disrupt industrial operations and constitute the Union, ineffect, a "joint industrial manager, without the responsibilities of management."They suggest some startling examples as to what results may follow from failureto limit the Union's role in the adjustment of grievances.Thus, they suggest,a foreman could not close a window or have the chips swept from under machines,upon complaints from employees, without first calling in the union steward.Thecurt-though probably strictly correct-rejoinder that this is a complaint thatshould be addressed to Congress, is hardly a helpful answer.More appositeis the opinion that the Respondents' apprehensions are not altogether warranted.In the first place the presence of the Union is not required under the law evenon grievances, unless an adjustment is made. To be sure, unwisely and me-chanically applied by a rigid-and literal mind heedless of the necessities of in-dustriallife,the provision could raise serious administrative problems for anemployer.Efficient industrial management requires the exercise of necessarymanagerial functions and authority.Clearly Congress did. not intend to oblit-agement action in which an employer may, if not actuated by antiunion mo-tives, act unilaterally.(See, for example,Timken Roller Bearing Company, 70NLRB 500.) Its limits, however, need not be defined here. Suffice to saythat the principle set down is not so inelastic as to deny needed and reasonableauthority.Itmay well be pointed out here that the parties are presumed to be capableof, and intelligent self-interest would seem to require, reasonable accommodationof their rights and duties to the proper functioning of the industry.This, atleast, is the unarticulated premise of the statute. It is not too much to expectthe Union and the Respondents, in resolving what are essentially fringe problems,IIllustrative of these are the following:"Any desire on the part of one or more employees for a change of managerial practiceunder the terms of an existing agreement constitutes a `grievance'. . .(McPhersonWilliamH., Labor Relations in the Automobile Industry,Brookings Institution, 1940,p. 46) ; cf., however, footnote 3."A grievance is a cause of uneasiness or complaint.It is anything which affects. themental attitudeof a man . . .(Kress, A. L.,Foremanship Fundamentals,Mc-Graw-Hill 1942 pp. 118-19)." `Grievance' is the word most commonly used to describe an unhappy mental oremotional state engendered by unfair or unjust treatment . . . . It makes littledifference whether the individual complains because he thinks he has been mistreatedor whether he actually has been mistreated...(Breaded,CharlesH.,Essentialsof Management for SupervisorsHarper & Bros., 1947, p. 111.)"Anything about a man's job which irritates him or tends to make his workingconditions unsatisfactory may be a grievance."(Gardner, Glenn,How to HandleGrievances,Elliot Service Company, New York, 1937, p. 1.)°"Alert management knows that an unsettled grievance,real or imaginary,expressedor unexpressed,is a source of potential trouble."(Department of Labor, Division ofLabor Standards, Bulletin No. 66, October 1944,The Foreman's Guide to Labor Rela-tions,pp. 14-15.)But compare Hill and Hook,Management at the Bargaining Table,McGraw-Hill,1945,p. 204:"It is only after the foreman has denied the employees request or failedto give a satisfactory reply that a grievance may be said to arise." BETHLEHEM STEEL COMPANY363to display a degree of industrial statesmanship commensurate with theirrespon-sibilities and authority.While the statutory requirement of opportunity for union representation atgrievance adjustments can, as we have seen, raise problems for management, theRespondents' method of forestalling them, it must be noted, also raised problemsfor the Union.Thus, the contract permits appeal to Step 1 of the grievance pro-cedure only where the matter has not been satisfactorily disposed of by theforeman. If the individual employee and the foreman reach an amicable adjust-ment, the issue is closed, and there is no matter for appeal.The foreman's dis-position, though made entirely in good faith, may have beensuch asto create aunion grievance; may have been contrary to contract or custom, or contrary toprior dispositions of the same type of grievance when presented by the Unionon behalf of other employees.But, there being no requirement for notice tothe Union that an adjustment was being made or contemplated, it might remainin complete ignorance of the disposition. Since foremen have authority to makeeffective recommendations with respect to a number of matters relating to indi-vidual, as distinguished from group, interests-such as classification, hours ofwork, the assignment of work tasks, or allocation of premium pay work-effectiveenforcement of the contract provisions, and the assurance of elimination ofindividual error, bias or favoritism on the part of foremen, would seem to requirethat the Union at least be given notice of substantive revisions in the employmentstatus of employees.The problem, as can be seen, is of more than mere academicimportance.The Respondents additionally contend that, in any event, the role to be assigneda union inthe handling of grievances is a proper subject of collective bargaining.Support for this assertion is sought in a line of cases in which the Board hasheld that a union may waive contractually certain rights granted under the Act.Thus, a union may contractually waive the right to strike,Shell Oil Co.,77 NLRB1306;Arcade Sunshine Company,12 NLRB 259. Or it may contractually waivethe right to engage in union solicitation on the premises,May Department Stores,59 NLRB 976;W. T. Smith Lumber Co.,79 NLRB 606; or in a contract for pro-duction and maintenance employees, agree not to represent plant protection em-ployees,Briggs-Indiana Corporation,63 NLRB 1270. It is to be noted, however,that neither of the first two groups of cases involves the exercise of any basicbargainingright conferred on collective representatives by the statute.A unionmay choose to strike or not to.But it may not choose to be a representative un-less the employees will it.An ultimate purpose of the statute is that, by reasonof resort to its processes, strikes can be eliminated.Giving effect to a no-strikeclause encourages resort to collective bargaining. ' In"theBriggs-Indianacase,the Board held that a union has no vested right to represent employeesin futuro.The cases are clear, however, that thestatusof the bargaining representative,the authority which it exercises, is derived from and fixed by the statute.Thus,the question as to whether it shall be accorded complete or only partial recog-nition is fixed by the law and is not a bargainable subject.McQuay-Norris Co. v.N. L. R. B.,116 F. 2d 748 (C. A. 7). Bargaining status may not therefore bewaived or modified, since to do so would be to nullify the whole concept of col-lective and exclusive representation.Acceptance of the Respondents' positionhere that the grievance procedure, as contemplated by the Respondents, was abargainable issue, would permit modification of the Union's representative status.In my judgment this would be contrary to the statute ; it would permitannulmentAs I view it,-such a resultwould be contrary to public policy.American Radio Association,82 NLRB 1344. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondents further contend that the case became moot and the Unionwaived its right to press the instant charge, by accepting the contract containingthe disputed clause.This contention is not sustained.It is not disputed thatthe Union made clear to the Respondents prior to the execution of the contractthat, rather than persist in the strike,itwould accept the Respondents'clause andpursue its remedy before the Board.Such action did not, in my opinion,consti-tute a waiver.The Union's course of conduct under the circumstances seemsone definitely to be encouraged.To hold that to choose to submit a dispute to thepeaceful processes of the Board for determination and temporarily accept illegalconduct inthe interim,instead of choosing to strike to compel a solution, con-stitutes a waiver of the conduct or makes the matter moot,would virtually forcea union to strike whenever an employer committed an unfair labor practice. SeeMcQuay-Norris Co. v. N. L. R. B.,116-F. 2d 748 (C. A. 7) ; N.L. R. B. v. Allison Co.,165 F. 2d 766(C. A. 6);American Radio Association,82 NLRB 1344.D. The Union's majority statusThe Respondents also denied that the Union represented a majority in theappropriate unit.As has been seen, the Union was certified by the Board asthe representative at the various yards in the consolidated unit.These certifi-cations occurred at different times over the period from 1939 to 1945.Up tothe instant hearing, the Respondents do not appear at any time since the certifi-cations to have questioned the Union's status.They in .fact recognized theUnion as exclusive representative in the November 1947 contract, as they had,done in the contracts for preceding years.There is no evidence of any disaffec-tion from the Union or of desire on the part of ally employee to change hisdesignation, or of activity by any rival labor organization.The amended Act,which became effective on August 22, 1947, authorized the filing by employeesof a petition to decertify a union which has assertedly lost its representativestatus.The amended Act likewise authorized the filing of a petition by an em-ployer declining to recognize an asserted representative.While it is correct toassert, as the Respondents do, that majority status is a question of fact to beproved by the General Counsel, and not a matter of opinion of the Respondents,the failure of the employees to file a petition for decertification and of. the Re-spondents to file a petition for an investigation, are significant indications ofthe absence of any question of representation. In the case ofBethlehem SteelCompany.73 NLRB 277, the Board said the following with respect to the continu-ing status of a certified representative :The certification . . . clothed the Union with status as the exclusive bar-gaining representative of the patrolmen.Under general principles, and forpurposes of practical administration of the Act, such status is presumed tocontinue until shown to have ceased or until such time as circumstancesarisewhich indicate that the presumption no longer holds true. (SeeN. L. R. B. v. T Vleittier Mills Company, et al.,111 F. 2d 474, 478 (C. A. 5),enf'g 15 NLRB 457).Since the statute now provides procedures available to both employees and em-ployers whereby the vitality of the status may be tested, the mere passage oftime is not, in the absence of more concrete factors, a circumstance affecting thepresumption.N. L. R. B. v. Arnolt Motor Co.,173 F. 2d 597 (C. A. 7).As affirmative evidence of the Union's majority the General Counsel and theUnion point out that in June 1947, when the strike began, the Respondents were BETHLEHEM STEEL COMPANY1365checking off union membership dues for 75 percent of the employees in theappropriate unit (18,179 out of 25,763 employees). The Respondents assert thatthese figures have no probative value, for the reason that the dues checkoffunder the 1946 contract was involuntary, pursuant to a maintenance of member-ship clause directed by the National War Labor Board.On the other. hand, thedirective established an escape period for those desiring to resign from the Union.I.do not rely on this data, however, in determining that the Union retained itsstatus.As negating evidence of majority after November 1947, the Respondents pointto the fact that for several months following the execution of the 1947 contract, inwhich the checkoff was purely volutary, less than 50 percent of the. employeeswere having their dues checked off.The available figures are as follows :No. of em-ployees inunitNo. checkedoffNovember 1047--------------------------------19,1417,462December 1947---------------------------------20,1359,040January 1948 ----------------------------------21,4759,810February 1948---------------------------------21,96010,297March 1948------------------------------------21,85910,998April1948-------------------------------------23,49611,561May 1948-------------------------------------23,38711,495June 1948-------------------------------------22,65211,492July 1948--------------------------------------21,81611,513Itwill be noted from these figures that it was not until March 1948 that amajority of the employees were having their dues checked off.The 1947 contract, however, required the Union to secure individual signedauthorizations from employees as a condition of checking off their union dues.Securing these undoubtedly required some time. In addition, while a voluntarycheckoff of union dues is substantial evidence of union designation, failure to.sign a checkoff authorization is not equally weighty evidence of refusal todesignate.It is concluded that the checkoff figures after November 1947 donot affect the presumption of continuance of the Union's majority status.It is found that at all times material herein, the Union was the representativeof the employees in the appropriate unit within the meaning of Section 9 (a).It is consequently unnecessary to consider the applicability of the doctrine oftheFranks Brotherscase, 321 U. S. 702 (loss of union majority following com-mission of unfair labor practices does not excuse the employer from bargainingwith the Union).It is found that by insisting upon the inclusion of the disputed clause as acondition of executing a contract with the Union, and by incorporating theclause in the 1947 contract, the Respondents refused to bargain. collectively withthe Union, thereby interfering with, restraining, and coercing their employeesin the exercise of rights guaranteed in Section 7 of the Act.E. The adjustments of grievancesThe General Counsel also contended that after the execution of the 1947 agree-ment the Respondents, in violation of Section 8 (a) (1) of the Act, adjustedgrievances of employees without affording the Union opportunity to be presentat the adjustment.This contention is based on the following six incidents. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Case of L. M. KoontzKoontz, an employee of the Baltimore yard, was reclassified by his foremaninto a lower job grade without notice to the Union, which thereafter filed agrievance.The Union's position, in substance, is that it was entitled. to bepresent when the announcement of reclassification was made.An individual reclassification,if pursuant to a complaint from the employee,would constitute the adjustment of ,a grievance.In the absence of evidence ofsuch a complaint,however, the announcement is not such an adjustment. Itseffect may well be to produce a grievance, as it presumably did here on the partof Koontz.If it did, however,there is no evidence that the Respondents ad-justed it thereafter without notice to the Union.It is found that this incidentdid not involve the adjustment of a grievance.The Case of Edward BreadyBready, although a shipfitter at the Baltimore yard, was classified as aloftsman, a higher paid classification. In mid-December 1947, Bready wasnotified by his foreman that he would have to choose between being reclassifiedto shipfitter or of going to the Sparrows Point yard as a loftsman. Bready askedfor time to think it over.Two days later,when the foreman asked for hisdecision, Bready said that he would let the Union handle the matter for him.When the foreman insisted on a definite answer, Bready chose to stay in theBaltimore yard.Bready thereafter filed a grievance, which he. won, and wasreinstated as a loftsman with back pay.This incident seems indistinguishable on principle from that of Koontz.Theforeman'sproffer to Bready of a choice of alternatives can scarcely be char-acterized as the adjustment of a grievance,although it did produce one. It istrue that the foreman's insistence upon an answer from Bready after the latterhad indicated that he wished the Union to speak for him seems inconsistentwith Section 1 of Article XIX of the contract, permitting the employee to electto have a union representative present when he attempts to secure an adjust-ment.That, however, is a matter for settlement under the contract machinery.In any event, the Union had notice of the incident, a grievance was filed, andjudgment ultimately awarded in favor of Bready.I find no evidence of a grievance adjustment without opportunity to theUnion to be present.The Case of Leroy KearneyIn late April 1948, Kearney, an employee at the Sparrows Point yard, wasordered by his leadman to remove some pipe from a ship.Kearney protestedon the ground that the work was entirely out of his line-"an incentive job, andwe were hourly employees."Kearney's request for the presence of the unionsteward was rejected by the leadman.Kearney appealed to the foreman, whoupheld the leadman.Apparently no written grievance was filed concerningthe incident.The leadman's order to Kearney to perform the work did not constitute theadjustment of a grievance. It produced one, however,asKearney'sprotestdiscloses.Since the protest was overruled,the grievance was not adjusted.While, again, the contract would appear to require the presence of the steward,Kearney having requested it, the statute does not require it, there having beenno adjustment. BETHLEHEM STEEL COMPANY367The Case of Ashton MarshIn September 1948, :Marsh, an employee in the Sparrows Point yard, had aconversation with his foreman.Marsh asked the foreman, "How did I makeout with my problem?" The foreman answered, "Well, this how you will bepaid for the work you have done and this how you will be paid in the future."Marsh replied, "Well, this is satisfactory for the work I have done."This is the entire evidence of the incident.What Marsh and the foremanwere talking about is not disclosed.The evidence is too fragmentary to con-,elude that the foreman was adjusting a grievance.The Cases of GeorgeElliott andClyde CuppElliottwas a sketcher in the Pipe Shop of the Sparrows Point yard. Earlyin 1948 the shop foreman called in Elliott, a number of other sketchers, andthe union steward.The foreman told the sketchers that a layoff had to bemade, and that they could take jobs as helpers in the Pipe Shop, or that theycould apply for jobs in the drawing room. All but Elliott stated that they wouldapply for jobs in the drawing room. Elliott said that he wanted time to thinkit over and would give .his answer on the following day. The next day Elliott.asked the foreman whether he could not be given some job other than the onehe had been offered.The foreman then gave him a job as a pipefitter at arate of pay higher than that of a helper. The foreman notified the stewardof this action on the following day. It is not clear what the rate of pay wasfor the jobs in the drawing room.Cuppwas a shear operator in the Sheet Metal Department of the SparrowsPoint yard. In early December 1947 the department foreman notified the unionSteward of a proposed layoff. At the same time the foreman said that he wouldlike to keep Cupp because of his versatility but that if the Union insisted onstrict seniority in the layoff, Cupp would be let go.The steward said that hewould insist on seniority, whereupon the_ foreman said, "He goes."Severaldays thereafter Cupp was put to work in the Copper Shop, without notice tothe Union.About 2 weeks later the foreman called in the union steward andtold him of Cupp's transfer to the Copper Shop, saying that Cupp "came cryingtome that he had 28 years service and I placed`' him on another job." Theforeman further said that he was informing the steward because he had beentold by the management representative to "show a little more courtesy" to theUnion.Apparently no one in the Copper Shop was displaced by the transfer.No written grievances appear to have been filed. In an informal conversa-tion at a grievance session some time after the transfer, the managementrepresentative told the Union that there had been a requisition in the employ-ment office for a helper in the Copper Shop and that was the job that ?madbeen given to Cupp.The cases of Elliott and Cupp are similar in principle.Both initially in-volved announcements of layoffs in the presence of the Union. Neither an-nouncement being pursuant to a prior complaint by an employee constitutedadjustment of a grievance, but even if they had, were permissible under thestatute since the Union was given opportunity to be present.The subsequent action by the foremen in both cases, however, falls in a dif-ferent category.Though the Union was presumably satisfied with the originalaction proposed by the foremen, Elliott and Cupp were dissatisfied with it.'When they conveyed this dissatisfaction to the foremen and asked for other 368DECISIONSOF NATIONALLABOR RELATIONS BOARDtreatment, they were voicing a grievance.When the foremen, in response tothe complaints, revised the proposed action and chose other alternatives satis-factory to Elliott and Cupp, they were adjusting grievances without giving theUnion opportunity to be present. Such action was beyond that permitted bySection 9 (a).Thebona fidesof the foremen and management are, however, evident. Theunion steward was called in originally in each case, and after the adjustmentswere made was notified of them. There was no apparent attempt at conceal-ment.Although the Union, albeit belatedly in the case of Cupp, was notifiedof the action taken, no grievance was filed by any employee. Consequently therewas no apparent prejudice. These were two isolated occurrences over a periodof several months in a large industrial enterprise.Once the question of thelegality of the action is determined, it ought not to recur.Under the circum-stances, I think that the Act will be fully effectuated by cautioning the Respond-ents to refrain from adjusting grievances without giving the Union opportunityto be present.It will be recommended that the complaint be dismissed insofar as it allegesthat the Respondents committed unfair labor practices by adjusting grievanceswithout giving the Union opportunity to be present at the adjustment.IV. THE EFE`ECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents. have engaged in unfair labor practiceswithin the meaning of the Act, it will be recommended that they cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the Respondents refused to bargain collectively withthe Union by insisting upon the inclusion of its proposed Section 1 of ArticleXIX of the 1947 contract as a condition of executing a contract, and thereafterincorporating this clause in the contract.It will therefore be recommended that the Respondents cease and desist fromthis conduct, and further that they rescind the introductory paragraph of Sec-tion 1 of Article XIX of their November 10, 1947, contract with the Unioninsofaras it permits the Respondents to adjust grievances of employees without givingthe Vnion opportunity to be present at such adjustment.Upon the basis of the foregoing findings of fact, and upon the entire recordof the case, I make the following :CONCLUSIONS OF LAW1. Industrial Union ofMarine & ShipbuildingWorkersof America,CIO, is alabor organizationwithin themeaning of Section 2(5) of the Act.2.The followingemployeesof theRespondents constitute a unit appropriatefor the,purposesof collectivebargainingwithin themeaning of the Act :All production, maintenance and stockroom employees at the Baltimore Yard,Key Highway, Baltimore, Maryland ; Boston Yard, East Boston, Massachusetts;Brooklyn 27th Street Yard, Brooklyn, New York ; Brooklyn 56th Street Yard, BETHLEHEM STEEL COMPANY369Brooklyn, New York ; Hoboken Yard, Hoboken, New Jersey ; Quincy Yard, Quincy,Massachusetts ; Staten Island Yard, Mariners Harbor, Staten Island, New York ;and the Bethlehem-Sparrows Point Yard, Sparrows Point, Maryland, includingsketchers at the Sparrows Point Yard, excluding, however, (1) at all such Yardsother than the Quincy Yard, executives, salaried employees, and supervisors whodo not work with tools, foremen, assistant foremen, timekeepers (except employ-ees in the classification of "Timekeepers and clerks" at the Sparrows Point Yard),draftsmen, watchmen, employees of the engineering department (including tech-nical employees in such department), janitors (except at the Staten Island Yardand the Hoboken Yard) and janitresses (except at the Boston Yard), office andclerical employees, working leaders and- snappers who are paid on a salarybasis, and all salaried technical employees; (2) at the Quincy Yard, all execu-tives, general office, clerical, and salaried employees ; all supervisory employees(including foremen, assistant foremen, quartermen, and leading men) ; all plantprotection.employees (including.guards and fire fighters) ; all full time first-aidand safety employees, chauffeurs of company cars, rate setters, time study men,timekeepers, piecework counters, and technical engineers; (3) excluding also (a)truckdrivers at the Brooklyn 27th Street Yard, the Brooklyn 56th Street Yard,and the Staten Island Yard; (b) patternmakers and patternmaker apprentices atthe Baltimore Yard, the Boston Yard, the Brooklyn 56th Street Yard, the Ho-boken Yard, and the Staten Island Yard ; and (4) all other supervisory em-ployees having authority, in the interest of the Respondents, to hire, transfer,suspend, lay off, recall, promote, discharge, assign, reward, or discipline otheremployees, or responsibly to direct them, or to adjust their grievances, or effec-tively to recommend such action, if in connection with the foregoing the exerciseof such authority is not a merely routine or clerical nature, but requires the useof independent judgment.3. Industrial Union of Marine & Shipbuilding Workers of America, CIO, was,on June 10, 1947, and at all times since has been, the exclusive representative ofall employees in the appropriate unit, within the meaning of the Act.4.By failing and refusing to bargain collectively with Industrial Union ofMarine & Shipbuilding Workers of America, CIO, as the exclusive representativeof their employees in the appropriate unit, the Respondents have engaged in andare engaging in, unfair labor practices within the meaning of Section 8 (5) and8 (a) (5) of the Act.-5.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondents have engaged inunfair labor practices within the meaning of Section 8 (1) and 8 (a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act..7.The Respondents' have not committed unfair labor practices by adjustinggrievances of employees without giving the Union opportunity to be present atthe adjustment.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, it isrecommended that. the Respondents, Bethlehem Steel Company, ShipbuildingDivision, and Bethlehem-Sparrows Point Shipyard, Inc., their officers, agents,successors,,and assigns, shall : .1.Cease and desist from :(a)Refusing to bargain collectively with the exclusive bargaining representa- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of its employees in the appropriate unit by insisting upon, as a condition ofexecuting a collective bargaining contract, or by incorporating in a collectivebargaining contract, or by establishing, procedures permitting the adjustment ofgrievances of employees without giving the representative the right to be presentat such adjustment;(b)Engaging in any like or related acts interfering with the efforts of In-dustrial Union of Marine & Shipbuilding Workers of America, C10, or otherexclusive representative, to bargain collectively.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act :(a)Rescind the introductory paragraph of Section 1 of Article XIX of theNovember 10, 1947, contract with the Union, insofar as it permits the Respon-dents to adjust grievances of employees without giving the Union opportunityto be present at such adjustment;(b)Post at its shipyards included in the appropriate unit, heretofore iden-tified, copies of the notice attached hereto and marked Appendix A. Copies ofsaid notice, to be furnished by the Regional Director for the Fourth Region,shall, after being duly signed by the Respondents' representatives, be posted bythe Respondents immediately upon receipt thereof and maintained by them forsixty (60) consecutive days thereafter, in conspicuous. places, including allplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Fourth Region in writing, withintwenty (20) days from the date of service of this Intermediate Report whatsteps the Respondents have taken to comply therewith.It is further recommended that the complaint be dismissed insofar as italleges that the Respondents violated Section 8 (a) (1) of the Act by adjustingthe grievances of employees without giving the Union opportunity to be presentat the adjustment.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such statementof exceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shall desig-nate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service.on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Sec-tion 203.46 should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings;conclusions,recommendations,and recom- BETHLEHEM STEEL COMPANY371mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 9th day of May 1949.CHARLES W. SCHNEIDER,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial' Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL rescind the introductory paragraph of Section 1 of Article XIXof our contract dated November 10, 1947, With INDUSTRIAL UNION of MARINE& SHIPBUILDING WORKERS or AMERICA, CIO, insofar as its permits us toadjust grievances of employees without giving the Union opportunity to bepresent at such adjustment.WE WILL NOT insist upon the inclusion of such provisions in any contractwith the Union, or establish procedures permitting the above-described action.WE WILL NOT adjust grievances with employees without giving the Unionopportunity to be present at such adjustment.BETHLEHEM STEEL CO. SHIPBUILDING DIVISION,Employer.BETHLEHEM-SPARROWS POINT SHIPYARD, INC.,Employer.Dated --------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot bealtered, defaced, or covered by any other material.889227-51-vol. 89-25